DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I in the reply filed on 04/29/2022 is acknowledged.  The traversal is on the following grounds. First, applicant argues that the determination of distinctness between the process of making (invention I) and the product made (invention II) is not proper because there is no evidence of record to show that the claimed product can be made as alleged or that the claimed process can be used to make a different product. Second, applicant argues that the determination of distinctness between the apparatus (invention III) and product made (invention II) is not proper because there is no evidence of record to show that the claimed apparatus is not an obvious apparatus for making the product and the apparatus can be used for making a materially different product or that the claimed product can be made by another materially different apparatus. Third, applicant argues that the determination of distinctness between the process of making (invention I) and apparatus for its practice (invention III) is not proper because there is no evidence of record to show that the claimed apparatus can be used as alleged or that the claimed process can be practiced by another apparatus or by hand. Finally, applicant submits that a search of all claims would not impose a serious burden on the examiner. 
Applicant’s arguments have been fully considered but are not found persuasive for the following reasons. With respect to applicant’s first argument, in the Requirement for Restriction it was asserted that the product (high fucoxanthin-containing alga) can be produced as a result of directed mutation, genetic manipulation, or be a species which naturally produces high levels of fucoxanthin. Therefore, the Office has met its burden as there is no requirement that the Office cites documents to support the conclusion that this product can be produced by the alleged process. See 803(II). With respect to applicant’s second argument, in the Requirement for Restriction, it was asserted that the apparatus as claimed can be used to grow plants which thrive in at least light corresponding to green. This is considered to be an example of the apparatus as claimed being used to make another materially different product and therefore not an obvious apparatus for making the product. Regardless, if traversal was convincing on the grounds that there was not an explicit statement that “the apparatus is not an obvious apparatus”, this argument is moot since applicant has elected an invention (invention I) not covered by this determination of distinctness analysis. With respect to applicant’s third argument, in the Requirement for Restriction, it was asserted that the apparatus as claimed can be used to practice another materially different process, specifically, that it can be used to grow plants which thrive in at least light corresponding to green. As discussed above, the Office has met its burden as there is no requirement that the Office cites documents to support this conclusion. See 803(II). Finally, with respect to applicant’s argument that there is not a serious search burden imposed by searching each claim, there are numerous reasons provided in the Requirement for Restriction detailing why a serious burden exists.  
For the reasons discussed above, the requirement is still deemed proper and is therefore made FINAL. 

Claim Status
Claims 1-12 are currently pending. Claims 6, 8, and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-5, 7, and 9-11 have been examined on their merits.

Priority
The instant application claims foreign priority to JP2018-211560 filed on 11/09/2018 in Japan. Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statement filed 11/09/2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The drawings are objected to for the following reasons:
Figures 1-2, 4-5, and 9 are missing labels for the x-axis and y-axis;
Figures 5-7 are missing legends which define what each bar represents;
Figures 8, 10, and 12 contain text which is too small to be readable, especially when reproduced;
Figures 8 and 11 contain details which are not easily discernable, particularly the shading on the “Ch1 a” and “β-carotene” groups are too similar.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
  The last line of page 1 reads “SUMMAEY OF THE INVENTION”. The misspelled word “SUMMARY” should be corrected;
The genera phaeodactylum, thalassiosira, and isochrysis should be italicized and capitalized (p. 3, lines 28-29).
The names “Okinawa mozuku”, “mozuku”, “ito-mozuku”, “habanori”, “wakame”, “kombu”, and “hondawara” should not be italicized (p. 3, lines 31-34). 
The taxonomic names Cladosiphon okamuranus, Nemacystus decipiens, Petalonia binghamiae, Undaria pinnatifida, and Sargassum fulvellum should be italicized (p. 3, lines 31-34).
Appropriate correction is required.

Claim Objections
	Claim 2 is objected to because although it is clear that the abbreviation “LED” stands for light-emitting diode, the abbreviation should nevertheless be defined when it is first used in the claims.
Claims 3 and 9 are objected to because the unit “ppfd” should be capitalized. It is recommended that claim 3 be amended to read “Photosynthetic Photon Flux Density (PPFD) so that the abbreviation is properly defined the first time it is used.
Claims 5 and 11 are objected to because “Okinawa mozuku” and “mozuku” should not be italicized and the taxonomic names Cladosiphon okamuranus and Nemacystus decipiens should be italicized. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 7 is rejected under 35 U.S.C. 112(a), because the specification, while being enabling for preventing contamination with some algae, does not reasonably provide enablement for preventing contamination with all algae.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The factors considered when determining if there is sufficient evidence to support that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). MPEP § 2164.04
further states that although the analysis and conclusion of a lack of enablement are based on these factors and the evidence as a whole, it is not necessary to discuss each factor in the enablement rejection.
	With respect to the nature of the invention, the instant claim is drawn to preventing contamination with alga other than an alga containing fucoxanthin. Applicant does not provide a definition of the term “preventing”. This term is therefore being interpreted under in its broadest reasonable form to mean an action resulting in a complete absence of alga other than an alga containing fucoxanthin.
	With respect to the breadth of the claims, as discussed above, the claim is drawn to a method which completely prevents the presence of alga other than alga containing fucoxanthin and does so by irradiating a culture with any light source “capable of emitting at least light corresponding to green”. This limitation does not exclude the use of a light which emits light in wavelengths other than green, for example, sunlight or a light “mainly [emitting] light of wavelengths corresponding to green (500 to 560 nm) and a white LED which emits light that contains light corresponding to green and looks white in combination with light corresponding to other colors” (Specification, p. 4, lines 5-13; Figure 2). 
	With respect to the state of the prior art, it is known within the art that algae produce many pigments which are capable of absorbing light at a variety of spectral ranges. For example, Nwoba et al. (Algal Research, 2019, Vol. 39, Article 101433, pages 1-18) teaches that chlorophylls a, b, c1, c2, and d absorb light in the ranges of 450-475 nm, 630-680 nm, and 700-750 nm; phycobilins C-phycocyanin, Phycoerythrin, and Allophycocyanin absorb light in the range of 500-650 nm; and carotenoids α-, β-, ε-carotene, Lutein, Astaxanthin, Violaxanthin, Fucoxanthin, and Zeaxanthin absorb light in the range of 400-550 nm (p. 4, Table 1). Mulec et al. (Journal of Cave and Karst Studies, 2009, Vol. 71, No. 2, pages 109-115) reviews algae growth control techniques and teaches that lights emitting at wavelengths not supported by photosynthetic pigments such as yellow-light (595 nm) can be employed to prevent growth of autotrophic algae (p. 112, right col., par. 2).
	With respect to the amount of direction provided by the inventor and working examples, examples provided by applicant include the culturing of Okinawa mozuku (Cladosiphon okamuranus) using varying light intensities (Example 1, p. 6, line 23 through p. 8, line 15). Applicant concludes from this experiment that the use of a green LED can be applied for prevention of contamination (p. 8, lines 11-15). Second, applicant provides results from culturing Cladosiphon okamuranus using a white LED with a strengthened green component as a light source (Example 2, p. 8, lines 16-27; emission spectra shown in Figure 2). Finally, applicant investigates the effect of culturing Cladosiphon okamuranus using varying amounts of green LED light on fucoxanthin production (Example 3, p. 8, line 28 through p. 9). There are no examples provided wherein culturing with light from a light source capable of emitting at least light corresponding to green was able to prevent contamination of alga other than an alga containing fucoxanthin.
With respect to the level of ordinary skill, the claimed invention requires a high level of skill such as an advanced degree in biological science or medicine.
	With respect to the level of predictability and quantity of experimentation needed to use the invention based on the content of the disclosure, it is apparent based upon the specification that the applied wavelength and intensity of the light source has an effect on the growth characteristics of algae. Since there are no examples provided wherein the ability to prevent contamination was tested, there is a low level of predictability and high quantity of experimentation needed to determine appropriate growth conditions which achieve the claimed prevention of growth.
	Conclusion
	In light of the Wands factors and the evidence as a whole, the disclosure does not provide sufficient description to enable persons having ordinary skill in the art to use the invention commensurate in scope with the claim. Since it is known within the art that there are many pigments which absorb light in the same range as fucoxanthin (see Nwoba et al., Table 1), it cannot be determined that contamination with an alga which produces carotenoids other than fucoxanthin (i.e. an alga other than an alga containing fucoxanthin) would be similarly completely blocked by irradiating the alga with light from a light source capable of emitting at least light corresponding to green. Additionally, the scope of the claim is so broad as to include irradiation with a light that can emit light outside of the green spectrum. Therefore, it cannot be determined that contamination with algae which produce other pigments (e.g. chlorophylls or phycobilins) would be prevented by irradiating a culture with light source capable of emitting at least light corresponding to green since this limitation allows for the use of a light source emitting all wavelengths of light. A person having ordinary skill in the art would necessarily undergo undue experimentation to determine the reaction conditions which achieve the claimed “prevention”. 

Claims 1-5 and 9-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The term “high” in claim 1 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification provides a variety of components involved in an algae production method including altering irradiation cycles (time with light on), light intensity, light wavelength, culture vessel material (e.g. resin, glass, stainless steel), culture solution, water temperature, culture period, and culture vessel location (p. 5, par. 1). The specification reads “[b]y culturing an alga in the above manner, a high fucoxanthin-containing alga can be obtained. Specifically, fucoxanthin in an alga is enriched to about 5 times or more, preferably to 10 to 30 times by the production method of the invention” (p. 5, par. 2). This recitation does not provide a standard for ascertaining what is considered “high” because it is unclear to what the alga is compared for determination of enrichment. For example, should a cultured algae be compared to naturally occurring algae, an algae cultured under similar conditions (ex. culture solution, water temperature, light intensity), or some other standard to determine whether it meets “high fucoxanthin-containing”? Applicant should amend the claim such that the metes and bounds of the invention are distinctly claimed. 
For the purpose of compact prosecution, the phrase “high fucoxanthin-containing alga” will be interpreted to mean an alga having any increase in fucoxanthin as a result of manipulating a growth condition. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ayalon (WO 2017/037692 A1).
Ayalon provides improved processes for production of fucoxanthin from microalgae (p. 1, par. 1). Ayalon teaches that fucoxanthin is a xanthophyll pigment found in the chloroplasts of brown algae which absorbs light in the blue-green to yellow-green spectrum peaking at around 510-525 nm and absorbing in the range of 450 to 540 nm (p. 1, par. 4-5). The human consumption of this pigment is associated with several health benefits such as improving glucose metabolism, helping diabetics, and reducing cholesterol, triglycerides, blood pressure, and liver fat (p. 1, par. 4, p. 2, par. 7, and p.3, par. 1). Furthermore, Ayalon teaches that several research groups have studied the anti-inflammatory, anti-nociceptive, and anti-cancer effects of fucoxanthin (p. 3, par. 2).
	Although fucoxanthin is produced by seaweed, there are distinct disadvantages to using seaweed for commercial fucoxanthin production. Specifically, the content of fucoxanthin in seaweed is low and therefore the extraction of fucoxanthin is cumbersome on a commercial scale, it cannot be harvested year round, and it is difficult to control the growth conditions of ocean seaweeds (p. 3, par. 4). Thus, microalgae are preferable for production of fucoxanthin and there is a need for an efficient process for producing fucoxanthin which will yield high levels of the pigment (p. 3, par. 5 through p. 4, par. 2). 
	Ayalon teaches many examples of producing fucoxanthin from microalgae including correlations between illumination conditions (Example 1, p. 14-16; Example 3, p. 16-17) and light wavelengths (Example 2, p. 16; Example 5, p. 18) on fucoxanthin production using Phaeodactylum Isochrysis, and Amphora sp.
	Regarding claim 1, Ayalon teaches a process for producing fucoxanthin from microalgae comprising cultivating the microalgae medium using inducers to enable rapid cell growth for enhanced production of fucoxanthin (p. 4, par. 5; claim 1). Specifically, Ayalon teaches the enhanced production of fucoxanthin compared to growth in shade or full sunlight as a result of cultivating algae in a column which is subjected to green light as a result of applying a green filter (p. 16, table 6; p. 18, table 8). Ayalon teaches that altering wavelength (e.g. applying green light) is considered to be one of the “stress conditions” which induce the synthesis and accumulation of fucoxanthin (p. 9, par. 3). This is therefore considered to be a method of producing a high fucoxanthin-containing alga under the interpretation described in the 112 section of this action. 
It is further considered that Ayalon’s teaching of the method involving “microalgae” reads on “alga” because applicant’s specification teaches that the alga is not particularly limited and includes microalgae (p. 3, lines 26-34).
	Regarding claim 4, as discussed above, Ayalon teaches the method of claim 1. Ayalon teaches the process using Phaeodactylum wild type strain 646 (Examples 1 and 2; p. 14-16; p. 9, par. 1; claim 2). Phaeodactylum is a genera of diatoms (supported by applicant’s specification, p. 3, lines 26-34).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ayalon (WO 2017/037692 A1) in view of Glemser et al. (Applied Microbiology and Biotechnology, 2016, Vol. 100(3), pages 1077-1088).
	The teachings of Ayalon are set forth above and applied herein. Ayalon is found to anticipate claims 1 and 4.
	Regarding claim 2, as discussed above, Ayalon teaches the method of claim 1. Claim 2 further requires the light source capable of emitting at least light corresponding to green to be a green LED. Ayalon does not teach the use of a green LED in the method of producing a high fucoxanthin-containing alga.
	Glemser et al. (hereinafter Glemser) reviews various methodologies used in the cultivation of microalgae. Glemser teaches that wavelength, spectrum, and intensity of light cause varying growth characteristics and LEDs provide advantages in the cultivation process (abstract). The particular advantages outlined by Glemser are distinct wavelength emission, wide variety of available wavelengths, small size, low radiant energy dissipation, and dimmability (p. 1078, left col., par. 3 through p. 1082, left col., par. 6). Glemser concludes that LEDs are gaining significant momentum in photobiotechnology research and process development and due to their unique spectral properties, specific light responses of photosynthetic organisms can be addressed (p. 1085, left col., par. 4).
	Since Ayalon teaches the method of producing high fucoxanthin-containing alga using green light (passing sunlight through a green filter) and Glemser teaches the particular advantages of using LED lights in cultivation of algae, it would have been obvious to a person having ordinary skill in the art to substitute the green-filtered sunlight taught by Ayalon with the green LED taught by Glemser in the method of producing high fucoxanthin-containing algae. The results of this substitution would have been predictable to one of ordinary skill in the art because the method depends on the presence of light capable of emitting at least light corresponding to green, not upon the source of said light. This obviousness is based upon the “simple substitution of one known element for another to obtain predictable results” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(B). 
	Thus, claim 2 is considered to be obvious over Ayalon in view of Glemser.
	Regarding claims 3 and 9, as discussed above, Ayalon teaches the method of claim 1 and Ayalon in view of Glemser makes obvious the method of claim 2. Neither Ayalon nor Glemser teach specifically that the irradiation should be performed at a light intensity of 20 to 650 PPFD. However, arriving at a PPFD range from 20 to 650 is merely a result of routine optimization. Ayalon teaches that varying illumination conditions have an effect on fucoxanthin production (p. 16, table 6; p. 18, table 8). Glemser reviews many studies on algae cultivation using varying photon flux densities ranging from 2-3,000 µmol m-2 s-1 (table 1, p. 1080-1081) and teaches that light intensity may alter growth characteristics and biochemical composition of algae (abstract). Thus, a person having ordinary skill in the art would routinely experiment with varying PPFD values to arrive at a range which is acceptable to increase fucoxanthin production when using a light source capable of emitting at least light corresponding to green. See MPEP 2144.05(II)(A).
Thus, claims 3 and 9 are considered to be obvious over Ayalon in view of Glemser.
Regarding claim 10, as discussed above, Ayalon in view of Glemser makes obvious the method of claim 2. Ayalon teaches the process using Phaeodactylum wild type strain 646 (Examples 1 and 2; p. 14-16; p. 9, par. 1; claim 2). Phaeodactylum is a genera of diatoms (supported by applicant’s specification, p. 3, lines 26-34).

Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ayalon (WO 2017/037692 A1) in view of Mise et al. (Advance Journal of Food Science and Technology, 2011, Vol. 3(1), pages 73-76).
The teachings of Ayalon are set forth above and applied herein. Ayalon is found to anticipate claims 1 and 4.
Regarding claim 5, as discussed above, Ayalon teaches the method of claim 2. Ayalon does not teach that the method of producing high fucoxanthin-containing algae is performed using Cladosiphon okamuranus or Nemacystus decipiens. Ayalon teaches that fucoxanthin is found in brown algae (seaweeds)(p. 1, par. 4) but describes that using seaweeds has several disadvantages, including low fucoxanthin production (p. 3, par. 4).
Mise et al. (hereinafter Mise) supports Ayalon’s teaching with the disclosure that Cladosiphon okamuranus produces fucoxanthin as a major carotenoid which has anti-carcinogenic, anti-obesity, and anti-inflammatory effects but the utilization of fucoxanthin in functional food preparations has been restricted due to problems associated with producing meaningful amounts of fucoxanthin (abstract; p. 73, left col., par. 1). Mise teaches that Cladosiphon okamuranus grows in the southern regions of Japan, is the major fucoxanthin-containing alga cultured in Okinawa (p. 73, left col., par. 1), and investigates the potential of altering extraction conditions (solvents, pulverized particle size, drying methods) in order to expand the industrial-scale use of Cladosiphon okamuranus (abstract; p. 73, left col., par 1 through right col., par 2). Mise finds that Cladosiphon okamuranus is overproduced by fishermen, which may contribute to the growth of the fishery industry and the alga has a “great potential” as a commercial-scale food material having beneficial effects on health (p. 75, right col., par 1 through p. 76, left col., par 2). Thus, Mise has demonstrated the advantages in solving the problem of low fucoxanthin yield in Cladosiphon okamuranus.
Since Mise recognizes Cladosiphon okamuranus as a fucoxanthin-producing brown algae and teaches the advantages of utilizing it as the source of fucoxanthin, it would have been obvious to try the methods of enhancing production of fucoxanthin taught by Ayalon on a brown algae such as Cladosiphon okamuranus. There is a recognized problem in the art (challenges associate with production of fucoxanthin at an industrial-scale) and a market pressure to develop high-fucoxanthin producing algae (numerous health benefits associated with the carotenoid). There were a finite number of potential solutions to the problem, including altering growth conditions such as using specific wavelengths to enhance fucoxanthin production. A person having ordinary skill in the art could have pursued this growth condition alteration on the widely harvested Cladosiphon okamuranus and would have done so with a reasonable expectation of success as Ayalon teaches that the ability for green light to enhance fucoxanthin production in algae is not limited to a specific species of algae (p. 9, par. 3; p. 16, table 6; p. 18, table 8; claims 1 and 3). This obviousness is based upon the “obvious to try” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(E).
Thus, claim 5 is considered to be obvious over Ayalon in view of Mise.

	Claims 1, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ayalon (WO 2017/037692 A1) in view of Mulec et al. (Journal of Cave and Karst Studies, 2009, Vol. 71, No. 2, pages 109-115).
The teachings of Ayalon are set forth above and applied herein. Ayalon is found to anticipate claims 1 and 4.
Regarding claim 7, Ayalon teaches a process for producing fucoxanthin from microalgae comprising cultivating the microalgae medium using inducers to enable rapid cell growth for enhanced production of fucoxanthin (p. 4, par. 5; claim 1). According to some embodiments, the cultivating is carried out using stress conditions that induce the synthesis and accumulation of fucoxanthin including selecting specific light wavelength (p. 9, par. 3; claim 3). Specifically, Ayalon teaches the enhanced production of fucoxanthin as a result of cultivating the alga in a column which is subjected to green light as a result of applying a green filter (p. 16, table 6; p. 18, table 8). Although Ayalon does not use a green light, Ayalon uses sunlight (p. 16, par. 2; p. 18, par. 2) which is considered to be light from a light source capable of emitting at least light corresponding to green. However, Ayalon does not teach the use of green-light to prevent contamination with an alga other than an alga containing fucoxanthin. 
The use of lights emitting specific wavelengths to control unwanted growth of alga (e.g. contamination) is a well-established scientific principle in the art. Mulec et al. (hereinafter Mulec) reviews strategies to control the growth of algae. Mulec teaches that a major side effect of illuminating caves for tourists is the growth of unwanted autotrophic photosynthetic organisms around artificial light sources (p. 109, left col., par. 2). Various strategies have been developed to control the growth of these organisms. Particularly, it has been noted that the use of lamps which emit light at wavelengths not useable by the photosynthetic pigments can “notably diminish” the growth of unwanted phototrophs (p. 112, right col., par. 2). For example, in Mammoth Cave, yellow-light emitting LEDs (595 nm) successfully prevented the growth of phototrophs and in similar experiments, green alga Chlorella sorokiniana illuminated with green light was explored as a treatment for preventing biofilm growth (Id.). 
	Since it was known within the art that illuminating algae with green light can be used to culture alga capable of producing fucoxanthin (p. 16, table 16; p. 18, table 18), it would have been similarly obvious to persons having ordinary skill in the art to arrive at a method in which the contamination with alga other than those containing fucoxanthin is controlled using the same light. Although the instant claim differs from Mulec in the purpose of controlling the growth of unwanted algae, they share the same field of endeavor (preventing growth of algae). Ayalon has established that there is a need in the art for efficient processes for production of fucoxanthin that will afford highly pure fucoxanthin in high yield (p. 4, par. 2). A person having ordinary skill in the art could have easily applied this established scientific principle and would have done so with a high degree of predictability as the method involves supporting growth of autotrophic organisms which are capable of absorbing green light while preventing those which aren’t. This obviousness is based upon the “known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(F). 
Thus, claim 7 is considered to be obvious over Ayalon in view of Mulec. 

Claim 1-4 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ayalon (WO 2017/037692 A1) in view of Glemser et al. (Applied Microbiology and Biotechnology, 2016, Vol. 100(3), pages 1077-1088) and Mise et al. (Advance Journal of Food Science and Technology, 2011, Vol. 3(1), pages 73-76).
The teachings of Ayalon and Glemser are set forth above and applied herein. Ayalon and Glemser are found to render claims 1-4 and 9-10 obvious.
Regarding claim 11, as discussed above, Ayalon in view of Glemser makes obvious the method of claim 2. Neither Ayalon nor Glemser teach that the method of producing high fucoxanthin-containing algae is performed using Cladosiphon okamuranus or Nemacystus decipiens. Ayalon teaches that fucoxanthin is found in brown algae (seaweeds)(p. 1, par. 4) but describes that using seaweeds has several disadvantages, including low fucoxanthin production (p. 3, par. 4).
Since Mise recognizes Cladosiphon okamuranus as a fucoxanthin-producing brown algae and teaches the advantages of utilizing it as the source of fucoxanthin, it would have been obvious to try the methods of enhancing production of fucoxanthin taught by Ayalon on a brown algae such as Cladosiphon okamuranus. There is a recognized problem in the art (challenges associate with production of fucoxanthin at an industrial-scale) and a market pressure to develop high-fucoxanthin producing algae (numerous health benefits associated with the carotenoid). There were a finite number of potential solutions to the problem, including altering growth conditions such as using specific wavelengths to enhance fucoxanthin production. A person having ordinary skill in the art could have pursued this growth condition alteration on the widely harvested Cladosiphon okamuranus and would have done so with a reasonable expectation of success as Ayalon teaches that the ability for green light to enhance fucoxanthin production in algae is not limited to a specific species of algae (p. 9, par. 3; p. 16, table 6; p. 18, table 8; claims 1 and 3). This obviousness is based upon the “obvious to try” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(E).
Thus, claim 11 is considered to be obvious over Ayalon in view of Glemser and Mise.

Conclusion
No claim is allowed. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT C CURRENS whose telephone number is (571)272-0053. The examiner can normally be reached Monday - Thursday: 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT C CURRENS/Examiner, Art Unit 1651                                                                                                                                                                                                        

/MICHELLE F. PAGUIO FRISING/Primary Examiner, Art Unit 1651